Name: 91/652/EEC: Commission Decision of 10 December 1991 on the establishment of the Community support framework for Community structural assistance on the improvement of the conditions under which agricultural products are processed and marketed in the United Kingdom (with the exception of Northern Ireland) (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  regions of EU Member States;  EU finance;  marketing
 Date Published: 1991-12-19

 Avis juridique important|31991D065291/652/EEC: Commission Decision of 10 December 1991 on the establishment of the Community support framework for Community structural assistance on the improvement of the conditions under which agricultural products are processed and marketed in the United Kingdom (with the exception of Northern Ireland) (Only the English text is authentic) Official Journal L 350 , 19/12/1991 P. 0055 - 0056COMMISSION DECISION of 10 December 1991 on the establishment of the Community support framework for Community structural assistance on the improvement of the conditions under which agricultural products are processed and marketed in the United Kingdom (with the exception of Northern Ireland) (Only the English text is authentic) (91/652/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 866/90 of 29 March 1990 on improving the processing and marketing conditions for agricultural products (1), and in particular Article 7 (2) thereof, Whereas the United Kingdom Government submitted to the Commission on 18 December 1990 two sectoral plans on the modernization of the conditions under which agricultural products are processed and marketed referred to in Article 2 of Council Regulation (EEC) No 866/90; Whereas the plans submitted by the Member State include descriptions of the main priorities selected and indications of the use to be made of assistance under the European Agricultural Guidance and Guarantee Fund (EAGGF), Guidance Section, in implementing the plan; Whereas this Community support framework has been established in agreement with the Member State concerned through the partnership defined in Article 4 of Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (2); Whereas all measures which constitute the Community support framework are in conformity with Commission Decision 90/342/EEC of 7 June 1990 on the selection criteria to be adopted for investments for improving the processing and marketing conditions for agricultural and forestry products (3); Whereas the Commission is prepared to examine the possibility of the other Community lending instruments contributing to the financing of this Community support framework in accordance with the specific provisions governing them; Whereas, in accordance with Article 10 (2) of Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing financial instruments (4), this Decision is to be sent as a declaration of intent to the Member State; Whereas in accordance with Article 20 (1) and (2) of Regulation (EEC) No 4253/88 budgetary commitments relating to the contribution from the Structural Funds to the financing of the operations covered by the Community support framework will be made on the basis of subsequent Commission decisions approving the operations concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee for Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 The Community support framework for Community structural assistance on the improvement of the conditions under which agricultural products are processed and marketed in the United Kingdom (with the exception of Northern Ireland) covering the period 1 January 1991 to 31 December 1993 is hereby established. The Commission declares that it intends to contribute to the implementation of this Community support framework in accordance with the detailed provisions thereof and in compliance with the rules and guidelines of the Stuctural Funds and the other existing financial instruments. Article 2 The Community support framework contains the following essential information: (a) a statement of the main priorities for joint action in the following sectors: 1. Meat 2. Milk and milk products 3. Eggs and poultry 4. Diverse animal products 5. Cereals 6. Oil-producing crops 7. Protein crops 8. Potatoes 9. Fruits and vegetables 10. Flowers and plants 11. Hops (b) an indicative financing plan specifying, at constant 1991 prices, the total cost of the priorities adopted for joint action by the Community and the Member State concerned, ECU 157 392 000 for the whole period, and the financial arrangements envisaged for budgetary assistance from the Community, broken down as follows: (in ecus) 1. Meat 10 000 000 2. Milk and milk products 10 000 000 3. Eggs and poultry 5 000 000 4. Diverse animal products 480 000 5. Cereals 1 150 000 6. Oil-producing crops 283 000 7. Protein crops 750 000 8. Potatoes 5 245 000 9. Fruits and vegetables 5 500 000 10. Flowers and plants 500 000 11. Hops 440 000 Total 39 348 000 The resultant national financing requirement, approximately ECU 7 870 000 for the public sector and ECU 110 174 000 for the private sector, may be partially covered by Community loans from the European Investment Bank and the other loan instruments. Article 3 This declaration of intent is addressed to the United Kingdom. Done at Brussels, 10 December 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 91, 6. 4. 1990, p. 1. (2) OJ No L 185, 15. 7. 1988, p. 9. (3) OJ No L 163, 29. 6. 1990, p. 71. (4) OJ No L 374, 31. 12. 1988, p. 1.